Title: From George Washington to William Phillips, 13 December 1780
From: Washington, George
To: Phillips, William


                        
                            Sir
                            Head Quarters New Windsor 13th Decemr 1780
                        
                        I have recd your favr of the 8th proposing the final exchange of Governor Hamilton, in an extension of his
                            parole to Europe—That Gentleman being considered as a prisoner to the state of Virginia and therefore solely at the
                            disposal of the Executive Authority thereof, I do not conceive myself at liberty to enter into any negociation upon the
                            subject—You will oblige me by informing Governor Hamilton of this—he having written to me on the same Business—Major Hay
                            is also considered as a prisoner to the state of Virginia, and at their disposal also. I have the honor to be Sir Yr most
                            obt and hble Servt

                    